ACCEPTED
                                                                                          12-15-00121-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     7/1/2015 11:41:52 AM
                                                                                            CATHY LUSK
                                                                                                   CLERK




                 No. 12-15-00121-CV
                                                                       FILED IN
                                                                12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                                                                7/1/2015 11:41:52 AM
                                                                     CATHY S. LUSK
                 In the Twelfth Court of Appeals                         Clerk
                         Tyler, Texas


           GARRY L. ROLLINS AND CARLA D. ROLLINS,
                                                       Appellants

                                     v.

        TEXAS COLLEGE AND MPF INVESTMENTS, LLC
                  D/B/A “A-1 RENT ALL,”
                                                       Appellees



                Appealed from the7th Judicial District Court
                           Smith County, Texas


                  APPELLEE TEXAS COLLEGE’S
               NOTICE OF APPEARANCE OF COUNSEL



Trey Yarbrough                                  Greg Smith
Texas Bar No. 22133500                          Texas Bar No. 18600600
Dallas W. Tharpe                                Nolan D. Smith
Texas Bar No. 24052036                          Texas Bar No. 24075632
YARBROUGH WILCOX GUNTER, PLLC                   RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 1015                     100 E. Ferguson, Suite 500
Tyler, Texas 75702                              Tyler, Texas 75702
Telephone: 903-595-3111                         Telephone: 903-597-3301
Facsimile: 903-595-0191                         Facsimile: 903-597-2413


             ATTORNEYS FOR APPELLEE TEXAS COLLEGE
TO THE HONORABLE COURT OF APPEALS:

   Appellee Texas College notifies the Court and all parties that Greg Smith of RAMEY &

FLOCK, P.C., 100 E. Ferguson Street, Suite 500, Tyler, Texas 75702, telephone 903-597-3301, fax

903-597-2413, gregs@rameyflock.com, has entered this action as lead counsel on its behalf.

Nolan Smith, also of RAMEY & FLOCK, P.C., has entered the action as a co-counsel on Texas

College’s behalf. This entry of appearance is not in derogation of, but in addition to, the prior

appearances of Trey Yarbrough and Dallas W Tharpe, who remain co-counsel for Texas College

on appeal.

   In connection with this notice, Greg Smith and Nolan Smith request that all future pleadings

and other papers filed under TEX.R.CIV.P. 21 be served on them, as well as Mr. Yarbrough.

                                                   Respectfully submitted,

                                                      /s/ Greg Smith
                                                   Greg Smith
                                                   State Bar No. 18600600
                                                   Nolan Smith
                                                   State Bar No. 24075632
                                                   RAMEY & FLOCK, P.C.
                                                   100 East Ferguson, Suite 500
                                                   Tyler, TX 75702
                                                   Telephone: (903) 597-3301
                                                   Facsimile: (903) 597-2413
                                                   gregs@rameyflock.com
                                                   nolans@rameyflock.com

                                                   Trey Yarbrough
                                                   State Bar No. 22133500
                                                   Dallas W. Tharpe
                                                   State Bar No. 24052036
                                                   YARBROUGH WILCOX GUNTER, PLLC
                                                   100 E. Ferguson, Suite 1015
                                                   Tyler, TX 75702
                                                   Telephone: (903) 595-3111
                                                   Facsimile: (903) 595-0191
                                                   trey@yw-lawfirm.com
                                                   dallas@yw-lawfirm.com

                                                   COUNSEL FOR APPELLEE,
                                                   TEXAS COLLEGE
                                               1
                                       Certificate of Service

   The undersigned certifies that a copy of the above and foregoing document was served upon

counsel of record in accordance with the applicable Texas Rules of Civil Procedure on this the 1st

day of July, 2015, on the following:

       Via E-Service
       Ernesto D. Sigmon                               esigmon@esigmon.com
       Walker Sigmon
       416 West Saulnier Street
       Houston, Texas 77019

       Levon G. Hovnatanian                        hovnatanian@mdjwlaw.com
       Todd M. Lonergan                            lonergan@mdjwlaw.com
       Martin, Disiere, Jefferson & Wisdom, L.L.P.
       808 Travis, 20th Floor
       Houston, Texas 77002

       Ryan K. Geddie                              geddie@mdjwlaw.com
       Martin, Disiere, Jefferson & Wisdom, L.L.P.
       Tollway Plaza One
       16000 N. Dallas Parkway, Suite 800
       Dallas, Texas 75248



                                                         /s/ Greg Smith
                                                       Greg Smith




                                                 2